203 F.2d 957
Frank W. KUNZE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 220.
Docket 22621.
United States Court of Appeals Second Circuit.
Argued May 13, 1953.
Decided May 13, 1953.

Petition for review of the decision of the Tax Court of the United States.
Bernard Weiss, New York City, for petitioner.
Carolyn R. Just, H. Brian Holland, Asst. Atty. Gen., Washington, D. C., for respondent.
Before SWAN, Chief Judge, and L. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Order affirmed on opinion below in open court without argument by counsel for respondent. 19 T.C. 29.